 

FIRST AMENDMENT to amended and restated master Lease

THIS FIRST AMENDMENT TO AMENDED AND RESTATED MASTER LEASE (this “Amendment”) is
made as of October 6, 2018 (the “Amendment Execution Date”) by and among MRT of
Las Vegas NV - ACH, LLC, a Delaware limited liability (“MRT Las Vegas-ACH”), MRT
of Las Vegas NV - LTACH, LLC, a Delaware limited liability company (“MRT Las
Vegas-LTACH”), MRT of Fort Worth TX - SNF, LLC, a Delaware limited liability
company (“MRT Fort Worth-SNF”), MRT of Spartanburg SC - SNF, LLC, a Delaware
limited liability company (“MRT Spartanburg-SNF”; and, together with MRT Las
Vegas-ACH, MRT Las Vegas-LTACH, and MRT Fort Worth-SNF, as their interests may
appear, “Landlord”), Nashville Leasehold Interests, LLC, a Delaware limited
liability company (“Tenant”), Vegas Hospital Care, LLC, a Delaware limited
liability company (“Mountain’s Edge Operator”), THI of Nevada II at Desert Lane,
LLC, a Delaware limited liability company (“Horizon Henderson Operator”), Bryant
Irvin Consulting, LLC, a Delaware limited liability company (“Mira Vista
Operator”), and THI of South Carolina at Magnolia Place at Spartanburg, LLC, a
Delaware limited liability company (“Spartanburg Operator”; and together with
Mountain’s Edge Operator, Horizon Henderson Operator and Mira Vista Operator are
collectively referred to herein as the “Operators”).  Landlord, Tenant and the
Operators are collectively referred to herein as the “Parties”.

W I T N E S S E T H :

WHEREAS, the Parties have previously executed that certain Amended and Restated
Master Lease, dated April 27, 2017 (the “Master Lease”) pursuant to which
Landlord leased to Tenant the Premises (as defined in Section 1 of the Master
Lease).  All capitalized terms in this Amendment which are not defined herein
shall have the meaning given to such terms in the Master Lease.

WHEREAS, among other properties, the Premises includes (a) that certain tract of
land located at 8656 West Patrick Lane, Las Vegas, Nevada, 89148 in Clark
County, Nevada, more specifically described as the “Mountain’s Edge Land” in the
Master Lease, (b) all buildings, structures and other improvements of every kind
located thereon, more specifically described as the “Mountain’s Edge
Improvements” in the Master Lease, which Mountain’s Edge Improvements include
that certain two-story building containing approximately 72,140 square feet of
space operated as a 130-bed, licensed acute care hospital on the Land (the
“Mountain’s Edge Facility”), (c) the Mountain’s Edge Equipment and (d) the
Mountain’s Edge Fixtures (the Mountain’s Edge Land, the Mountain’s Edge
Improvements, the Mountain’s Edge Equipment and the Mountain’s Edge Fixtures are
collectively referred to herein as the “Mountain’s Edge Property”).

WHEREAS, Tenant is in default in the payment of Fixed Monthly Rent (as defined
in Section 3.1 of the Master Lease) and the Replacement Reserve Payment (as
defined in Section 6.7 of the Master Lease) due and payable under the Master
Lease and in default under the financial covenants under Section 11.2 of the
Master Lease, and as an accommodation to Tenant, Tenant has requested that
Landlord agree to abate a portion of the Fixed Monthly Rent and the Replacement
Reserve Payment due and payable under the Master Lease for a period of time and
make other modifications to the terms of the Master Lease.

WHEREAS, the Parties desire to execute this Amendment to memorialize the terms
and conditions upon which Landlord has agreed to abate a portion of the Fixed
Monthly Rent and the Replacement Reserve Payment due and payable under the
Master Lease subject to and conditioned upon the terms and conditions herein set
forth.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:

1.Section 3 (Rent).  Section 3 of the Master Lease is generally amended to
provide that:

(a)During the period of time commencing on May 20, 2018 and continuing through
and including March 20, 2019 (the “Temporary Abatement Period”), Tenant shall be
permitted to pay, and shall pay, a

1

 

 

--------------------------------------------------------------------------------

 

reduced amount of Fixed Monthly Rent and Replacement Reserve Payment as more
particularly described in the schedule below which reduction is intended to
provide temporary rent relief for the Mountain’s Edge Property.  Payments
received each month from Tenant during the Temporary Abatement Period shall be
first applied to Fixed Monthly Rent and the balance of each such payment shall
then be applied to the Replacement Reserve Payment.  

Month of Temporary Abatement Period

(Rent payment due on 20th of each month)

Fixed Monthly Rent and Replacement Reserve Payment which would have been
payable  for the Premises (as a whole without taking into account partial
abatement granted by this Amendment)

Actual Fixed Monthly Rent and Replacement Reserve Payment to be paid for the
Premises (as a whole taking into account partial abatement granted by this
Amendment )

Amount of Abatement of Fixed Monthly Rent and Replacement Reserve Payment for
the Applicable Month

(to be amortized and repaid in 2019)

05/20/2018 - 06/19/2018

$728,355.84

$438,672.70

$289,683.14

06/20/2018 - 07/19/2018

$728,355.84

$434,682.53

$293,673.31

07/20/2018 - 08/19/2018

$728,355.84

$528,355.84

$200,000.00

08/20/2018 - 09/19/2018

$728,355.84

$528,355.84

$200,000.00

09/20/2018 - 10/19/2018

$728,355.84

$528,355.84

$200,000.00

10/20/2018 - 11/19/2018

$728,355.84

$528,355.84

$200,000.00

11/20/2018 - 12/19/2018

$728,355.84

$528,355.84

$200,000.00

12/20/2018 - 01/19/2019

$728,355.84

$528,355.84

$200,000.00

01/20/2019 - 02/19/2019

$728,355.84

$528,355.84

$200,000.00

02/20/2019 - 03/19/2019

$728,355.84

$528,355.84

$200,000.00

03/20/2019 - 04/19/2019

$728,355.84

$528,355.84

$200,000.00

Total Abatement of Fixed Monthly Rent and Replacement Reserve Payments

 

 

$2,383,356.45

 

2

 

--------------------------------------------------------------------------------

 

(b)During the Temporary Abatement Period, in addition to the sums payable by
Tenant under Section 1(a) of this Amendment, Tenant shall be obligated to
continue to pay monthly (due on the 20th of each month) the Mountain’s Edge
Supplemental Rent Payment as required by Section 3.4 of the Master Lease.

 

(c)During the Temporary Abatement Period, the Fixed Annual Rent shall continue
to increase as provided in Section 3.2 of the Master Lease.  The Parties
acknowledge that the Fixed Monthly Rent Payment amounts in columns 2 and 3 of
the above schedule for the month of March 2019 does not take into account the
annual increase that will be effective on March 20, 2019 and such amounts will
be adjusted by the Parties at such time pursuant to Section 3.2 of the Master
Lease.

 

(d)During the Temporary Abatement Period, Tenant shall be obligated to pay
monthly (due on the 20th of each month ) interest on the then outstanding amount
by which Fixed Monthly Rent and Replacement Reserve Payments have been abated as
described in Section 1(a) of this Amendment at an annual interest rate of nine
percent (9%).  The total rent and replacement reserve abatement amount of
$2,383,356.45 is sometimes referred to herein as the “Total Abatement Amount”).

 

(e)Upon the expiration of the Temporary Abatement Period, Tenant shall be
obligated to pay to Landlord:

 

(i)the Fixed Monthly Rent in the amount originally due and payable for the
applicable month under the terms of the Master Lease (without abatement or
reduction);

 

(ii)the Mountain’s Edge Supplemental Rent Payment as required by Section 3.4 of
the Master Lease; and

 

(iii) in nine (9) consecutive monthly payments, with the first such payment due
and payable on April 20, 2019 and continuing on the 20th day of each month and
the last such payment due and payable on December 20, 2019, in the amounts set
forth below (which monthly amounts represent an amortization of the Total
Abatement Amount over the last nine calendar months of 2019 at an annual
interest rate of nine percent (9%) (the “Amortized Abated Payments”):

 

Amortized Abated Payment Due Date

Amount of Amortized Abated Payment

04/20/2019

$282,692.56

05/20/2019

$280,706.43

06/20/2019

$278,720.30

07/20/2019

$276,734.17

08/20/2019

$274,748.04

09/20/2019

$272,761.90

10/20/2019

$270,775.77

11/20/2019

$268,789.64

12/20/2019

$266,803.51

 

(f)Tenant acknowledges and agrees that, as provided in Section 12.1.2 of the
Master Lease, Tenant’s failure to pay any Fixed Monthly Rent or any other sum
due or payable under the Master Lease (inclusive of

3

 

--------------------------------------------------------------------------------

 

the payments due and payable under this Amendment) within three (3) days
following the date such payment is due shall constitute an Event of Default (as
defined in Section 12.1 of the Master Lease).  Notwithstanding anything to the
contrary in the Master Lease, the foregoing sentence shall not apply during the
Temporary Abatement Period.  During the Temporary Abatement Period (and only
during the Temporary Abatement Period), Tenant shall not be deemed in default if
it pays each Fixed Monthly Rent payment, Replacement Reserve Payment and
Mountain’s Edge Supplemental Rent Payment due and payable during the Temporary
Abatement Period prior to the due date of the subsequent month’s Fixed Monthly
Rent payment and Replacement Reserve Payment.  In the event Tenant fails to pay
each Fixed Monthly Rent payment, Replacement Reserve Payment and Mountain’s Edge
Supplemental Rent Payment by the due date of the subsequent month’s Fixed
Monthly Rent payment and Replacement Reserve Payment, Landlord shall have right,
by giving written notice to Tenant, to unilaterally terminate the provisions of
this Section 1 of this Amendment providing for an abatement of Fixed Monthly
Rent and the Replacement Reserve Payments and Tenant shall be obligated to pay
to Landlord on demand a lump sum payment equal to the sum of  (i) all rents due
and payable by Tenant under the Master Lease (inclusive of the amount of abated
Fixed Monthly Rent and Replacement Reserve Payments) as of the notice date, plus
(ii) all accrued and unpaid interest on the Total Abatement Amount at the rate
of nine percent (9%) per annum.  Upon the expiration or earlier termination of
the Temporary Abatement Period, the provisions of Section 12.1.2 of the Master
Lease shall apply and Tenant acknowledges and agrees that, as provided in
Section 12.1.2 of the Master Lease, Tenant’s failure to pay any Fixed Monthly
Rent, Replacement Reserve Payment or any other sum due or payable under the
Master Lease within three (3) days following the date such payment is due shall
constitute an Event of Default.

 

2.Section 3.4 (Rental Adjustment Related to Mountain’s Edge Capital Addition
Project).  Effective as of the Amendment Execution Date, Section 3.4 of the
Master Lease is stricken from the Master Lease and in lieu thereof is replaced
with the following provision:

“3.4Rental Adjustment Related to Mountain’s Edge Capital Addition
Project.  Pursuant to Section 25.1 herein, Landlord has agreed to fund to Tenant
an aggregate amount of up to Eleven Million and No/100 Dollars ($11,000,000.00)
for the Mountain’s Edge Capital Addition Project (as defined in Section 25.1
herein) in accordance with the Mountain’s Edge Work Letter (as defined in
Section 25.1 herein) (the “Mountain’s Edge Funding Commitment”).  Amounts funded
by Landlord under the Mountain’s Edge Funding Commitment total $2,535,064.24
through the Amendment Execution Date.  Beginning on May 20, 2017 and on the 20th
day of each calendar month thereafter during the Term, in addition to the Fixed
Monthly Rent due on such 20th calendar day, Tenant shall pay to Landlord an
additional monthly payment (the “Mountain’s Edge Supplemental Rent Payment”) in
an amount equal to one-twelfth (1/12th) of the product of (A) the total amount
funded under the Mountain’s Edge Funding Commitment, times (B) nine and
one-quarter percent (9.25%) (the “Mountain’s Edge Capital Addition Rate”) for
the period from March 20, 2017 to March 19, 2018, thereafter annually consistent
with the escalation of Fixed Annual Rent as described in Section 3.2
herein.  The Mountain’s Edge Supplemental Rent Payment is due at the same time
as Fixed Monthly Rent as described in Section 3.1.  As of the Amendment
Execution Date, the current Mountain’s Edge Supplemental Rent Payment is
$19,834.24.  Following the Completion Date (as defined in the Work Letter) of
the Mountain’s Edge Capital Addition Project, at the request of either Landlord
or Tenant, the Parties shall execute a written amendment to this Master Lease
memorializing the final adjustment to the Fixed Annual Rent (as set forth in
Section 3.1 herein) and the allocation of such rent to the Mountain’s Edge
Property (as set forth in Schedule 3.1).  Notwithstanding the foregoing, the
failure of either Landlord or Tenant to request and/or the failure of either
Party to execute and deliver any such written amendment to this Master Lease
shall not (a) affect Landlord’s determination of the amount of each month’s
Mountain’s Edge Supplemental Rent Payment, or (b) affect Tenant’s obligation to
pay the Mountain’s Edge Supplemental Rent Payment on the 20th day of each
calendar month after the first advance is made by Landlord under the Work
Letter.”

4

 

--------------------------------------------------------------------------------

 

3.Section 11.2 (Financial Covenants).  Section 11.2 of the Master Lease is
hereby amended as follows:

(a)Tenant shall not be required to comply with the financial covenants of
Section 11.2.1 of the Master Lease during the Temporary Abatement Period
(provided, however, that during the Temporary Abatement Period, Tenant shall be
obligated to provide to Landlord the financial calculations and information
necessary to determine if Tenant would have complied with the financial
covenants of Section 11.2.1 had the same been in effect).   Effective as of the
expiration of the Temporary Abatement Period, the language in Section 11.2.1 of
the Master Lease is deleted in its entirety and in lieu thereof is replaced with
the following provision:

 

“Section 11.2.1.  Tenant covenants and agrees that, on each Test Date (as
defined hereinafter) occurring during the first, second, third and fourth Lease
Years, the Portfolio Rent Coverage Ratio (as defined hereinafter) for the Test
Period (as defined hereinafter) then ended shall be no less than 1.20 to
1.00.  Tenant covenants and agrees that, on each Test Date occurring after the
fourth Lease Year and during the remainder of the Term, the Portfolio Rent
Coverage Ratio for the Test Period then ended shall be no less than 1.25 to
1.00. For purposes of this Master Lease, (a) the term “Consolidated EBITDAR”
shall mean, for any period, an amount equal to (i) the consolidated net income
of Tenant for such period determined in accordance with GAAP, plus (ii) the sum
of the following, to the extent deducted in the calculation of such net
income:  (A) interest expense; (B) depreciation; (C) income taxes; (D) franchise
taxes; (E) amortization; (F) all other non-cash, non-recurring charges and
expenses, excluding accruals for cash expenses made in the ordinary course of
business; (G) loss from any sales of assets, other than sales in the ordinary
course of business; (H) non-cash rent expenses; and (I) rent under any real
estate leases; minus (iii) gains from any sales of assets, other than sales in
the ordinary course of business; minus (iv) if not already deducted from the
calculation of net income, a management fee equal to five percent (5%) of net
revenues of each Facility; (b) the term “Portfolio Rent Coverage Ratio” shall
mean, for any period, the ratio of Consolidated EBITDAR for such period to
Consolidated Rent (as defined hereinafter) for such period; (c) the term
“Consolidated Rent” means, for any period, the aggregate Fixed Annual Rent for
such period under this Master Lease; (d) the term “Test Date” shall mean the
last day of each calendar quarter during the Term, with the first such date to
occur on December 31, 2019 with respect to all Facilities; and (e) the term
“Test Period” shall mean (i) as of the first Test Date occurring during the
Term, the three (3) month period then ending as of the Test Date, (ii) as of the
second Test Date occurring during the Term, the six (6) month period then ending
as of the Test Date, (iii) as of the third Test Date occurring during the Term,
the nine (9) month period then ending as of the Test Date, and (iv) as of each
Test Date occurring after the third Test Date during the Term, the twelve (12)
month period then ending as of the applicable Test Date.”

 

(b)Section 11.2.2 and Section 11.2.3 of the Master Lease are hereby deleted from
the Master Lease and shall have no further force and effect.

  

4.Section 12.5 (Late Charges).  Effective as of the Amendment Execution Date,
Section 12.5 of the Master Lease is stricken from the Master Lease and in lieu
thereof is replaced with the following provision:

“12.5  Late Charges.  Tenant acknowledges that the late payment of any Fixed
Annual Rent, Fixed Monthly Rent or other amounts due under this Master Lease (as
amended) will cause Landlord to lose the use of such money and incur costs and
expenses not contemplated under this Master Lease, including, without
limitation, administrative and collection costs and processing and accounting
expenses, the exact amount of which is extremely difficult to ascertain.
Therefore, (a) if any installment of Fixed Monthly Rent or other amounts due
under this Master Lease (as amended) is not paid on or before the due date for
such payment, then Tenant shall thereafter pay to Landlord on demand a late
charge equal to

5

 

--------------------------------------------------------------------------------

 

$1,000, plus interest on the total balance due calculated at ten percent (10%)
per annum (the “Agreed Rate”) (or the maximum rate permitted by law if less than
the Agreed Rate), prorated for the number of calendar days late.  Landlord and
Tenant agree that this late charge and the accrual of interest at the Agreed
Rate represent a reasonable estimate of such costs and expenses and is fair
compensation to Landlord for the loss suffered from any such nonpayment and/or
delinquent payment by Tenant.  As used in other sections of this Master Lease,
“Prime Rate” shall mean the prime rate of interest reported in the Wall Street
Journal or if the Wall Street Journal ceases to be in existence or for any
reason no longer publishes such prime rate, then the Prime Rate shall be the
rate announced by a national bank selected by Landlord.”

5.Due on Sale.  Landlord and Tenant acknowledge and agree that Section 21 of the
Master Lease provides that Tenant may not, without the prior written consent of
Landlord, which may be withheld at Landlord’s sole discretion, voluntarily or
involuntarily assign the Master Lease (whether such assignment is in whole or in
part as to less than all of the facilities comprising the Premises).  For
avoidance of doubt, Landlord and Tenant agree that in the event Landlord were to
give its consent to a proposed assignment of the Master Lease as a whole or give
its consent to a partial assignment of the Master Lease as to the Mountain’s
Edge Facility, it shall be a condition of Landlord’s consent that Tenant pay to
Landlord, in advance of such assignment, all outstanding payments due and
payable under the Master Lease (including, without limitation, the outstanding
balance of the Total Abatement Amount and all accrued and unpaid interest
thereon at the annual rate of nine percent (9%)).

 

6.Master Lease Guaranty - Section 3.  Landlord hereby acknowledges and agrees
that Guarantor shall not be required to comply with the financial covenants of
Section 3 of the Master Lease Guaranty (as such term is defined in the Master
Lease) during the Temporary Abatement Period (provided, however, that during the
Temporary Abatement Period, Guarantor shall be obligated to provide to Landlord
the financial calculations and information necessary to determine if Guarantor
would have complied with the financial covenants of Section 3 had the same been
in effect).  .  Landlord and Tenant hereby agree that the definition of the term
“Test Date” (as defined in Section 3(iv) of the Master Lease Guaranty) is hereby
changed to read:

 

“Test Date” shall mean the last day of each calendar quarter during the Term,
with the first such date to occur on December 31, 2019.

 

7.Exhibit C to Master Lease (Mountain’s Edge Work Letter).  The Mountain’s Edge
Work Letter (attached as Exhibit C to the Master Lease) is amended as
follows:  The term “Outside Completion Date” is changed to March 31, 2019.

 

8.Conditional Payment as Consideration for this Amendment.  As consideration for
Landlord agreeing to enter into this Amendment, on or prior to the Amendment
Execution Date, Tenant shall pay to Landlord the following sums:  (a) $24,702.63
(which amount represents late fees and interest on past due payments in prior
months); (b) $7,500.00 (which amount represents a reimbursement of attorneys’
fees and legal costs incurred by Landlord in the preparation and negotiation of
this Amendment); and (c) $7,375.17 (which amount is a lump sum payment for
unpaid accrued interest (9% per annum) on abated/deferred rent from May 20, 2018
through the Amendment Execution Date).

 

9.Estoppel.  Tenant represents and warrants to Landlord and KeyBank National
Association, as Agent that:  (a) no uncured default, event of default, or breach
by Landlord exists under the Master Lease, and no facts or circumstances exist
that, with the passage of time or giving of notice, will or could constitute a
default, event of default, or breach by Landlord under the Master Lease; (b)
Tenant has made no claim against any Landlord alleging Landlord's default or
breach under the Master Lease; (c) after giving effect to this Amendment, Tenant
is not in default under the Master Lease and no event has occurred which, with
notice or the passage of time, or both, would constitute a default by Tenant
under the Master Lease; and (d) as of the date hereof, except as set forth in
Section 1 of this Amendment, Tenant is not entitled to any credits, reductions,
offsets, defenses, free rent, rent concessions or abatements of rent under the
Master Lease or otherwise against the payment of rent or other charges under the
Master Lease.

6

 

--------------------------------------------------------------------------------

 

10.Miscellaneous.  Except as amended by this Amendment, the Master Lease is not
otherwise amended and there are no other waivers, concessions or modifications
of the Master Lease or the Master Lease Guaranty, and the Master Lease remains
in full force and effect, as amended hereby.  Except as otherwise expressly
provided herein, nothing herein contained shall in any way (a) impair or affect
the validity and priority of the Master Lease or the Master Lease Guaranty; (b)
alter, waive, annul or affect any provision, condition or covenant in the Master
Lease or the Master Lease Guaranty; or (c) affect or impair any rights, powers
or remedies under the Master Lease or the Master Lease Guaranty.  No course of
dealing, forbearance, delay, omission or inaction by any Landlord in the
exercise of their rights and remedies, and no continuing performance by any
Landlord, Tenant or Guarantor under the Master Lease or the Master Lease
Guaranty: (x) shall constitute (i) a waiver, modification or an alteration of
the terms, conditions, or covenants of the Master Lease or the Master Lease
Guaranty, all of which remain in full force and effect; or (ii) a waiver,
release, or limitation upon any Landlord’s exercise of any of their rights and
remedies thereunder or which may otherwise be available at law or in equity, or
otherwise be prejudicial thereto, all of which rights and remedies are hereby
expressly reserved; or (y) shall relieve or release the Tenant or Guarantor in
any way from any of their respective covenants, agreements, duties, or
obligations under the Master Lease and the Master Lease Guaranty.  In the event
of a conflict between the terms of this Amendment and the terms of the Master
Lease, the terms of this Amendment shall control.  This Amendment may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one and the same instrument.  

[signatures on following page]




7

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have duly executed this Amendment as of the
Amendment Execution Date.

“LANDLORD”

 

MRT of Las Vegas NV – ACH, LLC,

a Delaware limited liability company

 

 

By: /s/ William C. Harlan

Name:William C. Harlan

Title:President

 

MRT of Las Vegas NV – LTACH, LLC,

a Delaware limited liability company

 

 

By: /s/ William C. Harlan

Name:William C. Harlan

Title:President

 

MRT of Fort Worth TX - SNF, LLC,

a Delaware limited liability company

 

 

By: /s/ William C. Harlan

Name:William C. Harlan

Title:President

 

MRT of Spartanburg SC - SNF, LLC,

a Delaware limited liability company

 

By: /s/ William C. Harlan

Name:William C. Harlan

Title:President

 




8

 

--------------------------------------------------------------------------------

 

“TENANT”

 

Nashville Leasehold Interests, LLC,

a Delaware limited liability company

 

 

By: _/s/ Jaime L. Andujo_____________________________

Name:Jaime L. Andujo

Title:President

 

“OPERATORS”

 

Vegas Hospital Care, LLC,

a Delaware limited liability company

 

 

By: _/s/ James Adams________________________________

Name:James Adams

Title:CEO/President

 

 

THI of Nevada II at Desert Lane, LLC,

a Delaware limited liability company

 

 

By: _/s/ Darrin Cook_________________________________

Name:Darrin Cook

Title:President

 

 

Bryant Irvin Consulting, LLC,

a Delaware limited liability company

 

 

By: __/s/ Margery A. Johnson__________________________

Name:Margery A. Johnson

Title:President

 

THI of South Carolina at Magnolia Place at Spartanburg, LLC,

a Delaware limited liability company

 

 

By: ____/s/ Bethany Baynard_________________________

Name:Bethany Baynard

Title:Administrator/President

 

 




9

 

--------------------------------------------------------------------------------

 

JOINDER

 

The undersigned Guarantor hereby joins in the execution and delivery of the
First Amendment to Amended and Restated Master Lease to acknowledge, consent to
and agree to the provisions of the amendment which are applicable to
Guarantor.  Such provisions shall be binding on Guarantor with the same force
and effect as if Guarantor were a direct party to the First Amendment to Amended
and Restated Master Lease.  The Master Lease Guaranty remains in full force and
effect.

“GUARANTOR”

 

THI of Baltimore, Inc.,

a Delaware corporation

 

 

By:/s/ Kenneth Tabler

Name:Kenneth Tabler

Title:Vice President

 

 

10

 